Case 1:21-cv-02785-JGK Document6 Filed 07/23/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LAWRENCE YOUNG,

Plaintiff,
21-ev-2785 {JGK)
- against -
ORDER

 

HARDWARE WORLD LLC,

Defendant.

 

JOHN G. KOELTL, District Judge:

The plaintiff had 90 days from filing the complaint to
serve the summons and complaint on the defendant. Fed. R. Civ.
P. 4(m). The plaintiff has failed to serve the summons and
complaint. The time to serve is extended until August 12, 2021.
If service is not made by August 12, 2021, the case will be
dismissed without prejudice for failure to prosecute.

SO ORDERED.

Dated: New York, New York

July 22, 2021 <<;
YOR LiL sles

\ Jolin G. Koeltl
United” States District Judge

 

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:_.
DATE FILED: _7AS/2@ |

 

 

 

 

 

i

 

 

SS

 
